Case 16-17726-elf      Doc 57     Filed 03/13/20 Entered 03/13/20 13:33:36           Desc Main
                                  Document Page 1 of 1



                             UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF PENNSYLVANIA

IN RE:                                              :      Chapter 13
         CHERLY A VAUGHN-CURRY,                     :
                  Debtor                            :      Bky. No. 16-17726 ELF


                                         ORDER

       AND NOW, upon consideration of the Debtor’s Motion to Modify Confirmed Plan (“the

Motion”), and after notice and hearing, and with the consent of the Chapter 13 Trustee,

       It is hereby ORDERED that:

1. The Motion is GRANTED.

2. The Debtor’s Amended Chapter 13 Plan (Doc. # 53) is APPROVED.




Date: March 13, 2020
                                     ERIC L. FRANK
                                     U.S. BANKRUPTCY JUDGE
